PER CURIAM.
The state appeals a departure sentence, arguing that the reasons given by the trial court are not valid grounds for departure. At the sentencing hearing a number of reasons for departure were discussed, and the state argued that some of them were either no longer valid or were not valid under the facts of this case. The court then pronounced the sentence and listed four written reasons for departure on the scoresheet. We affirm without reaching the issue of whether the reasons were valid, because we find that *807the state failed to object to at least two of the four reasons contained on the scoresheet. The alleged error may not, therefore, be raised on appeal. Fla.R.App.P. 9.140(d). State v. Henriquez, 717 So.2d 1087 (Fla. 3d DCA 1998) and cases cited.
Affirmed
POLEN, KLEIN and SHAHOOD, JJ., concur.